Title: From Charles Francis Adams to John Quincy Adams, 11 June 1814
From: Adams, Charles Francis
To: Adams, John Quincy



Dear Papa
St: Petersburg June 11th: 1814

I recieved your very kind letter of the 31st: of May, which Mama gave me the day before yesterday. I came to Mama’s Country house last Saturday. There is a very small Garden, in which I play; Mama is going to give me some seeds to sew, and I hope to become quite a Gardener. I have already got a Spade, a Rake, and a Wheel-barrow.
You ask me what part of the Bible I am in? the lesson I read yesterday, was the xxiiird:, xxivth:, and xxvth: Chapters of Job.
I made a mistake I see by your letter Dear Papa, in the spelling of the word Draws, which I had not observed before; I will certainly try to write my letters without blots, erasures, or Patés.
I should like to see young Mr: Russell, to hear him talk of Brother George.
Mama went to Mrs: Krehmer’s to drink tea. I did not see the young Ladies, because Betsy has the Measles; Aunt Smith is very much afraid of them for little Cousin Caroline.
I wish you were here Dear Papa, to walk with me in Besberodko’s, and Moltchanof’s Gardens, and to see the Fishermen catch the Fish. It rains so hard, I have been writing all day to you, which I hope will please you, which will ever be the greatest desire of your Dutiful, and affectionate Son,
Charles Francis Adams